     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                      UNITED STATES DISTRICT COURT
                                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   INTEGRATED SPORTS MEDIA, INC,                        )
                                                          )
 7                    Plaintiff,      vs.                 )   Case No.: 2:09-CV-05008-PA-E
                                                          )
 8   ELIA ARIAS CHAVEZ, et al,                            )   [PROPOSED]
                                                               XXXXXXXX RENEWAL OF CONSENT
                                                          )   JUDGMENT
 9                Defendant,                              )
                                                          )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, Integrated Sports Media, Inc., and against Defendant, Elia Arias
13
     Chavez, individually and dba Scoreboard Sports Grill aka Scoreboard Americas Sports Grill; and
14
     Cubamex Enterprises, Inc. dba Scoreboard Sports Grill aka Scoreboard Americas Sports Grill , entered
15
     on January 26, 2010, be and the same is hereby renewed in the amounts as set forth below:
16
             Renewal of money judgment
17
                     a. Total judgment                                  $     20,000.00
18
                     b. Costs after judgment                            $         00.00
19
                     c. Subtotal (add a and b)                          $     20,000.00
20
                     d. Credits                                         $          0.00
21
                     e. Subtotal (subtract d from c)                    $     20,000.00
22
                     f.   Interest after judgment(.31%)                 $       617.62
23
                     g. Fee for filing renewal of application           $        00.00
24
                     h. Total renewed judgment (add e, f and g) $             20,617.62
25

26
               1/13/2020
     Dated: ___________________                CLERK, byy _________________________
                                                          ___
                                                           _ __
                                                              ___
                                                               ______
                                                                _ _________________
27                                                Deputy
                                                       y     Margo Mead
                                                                   M ad
                                                                   Me

28                                             Kiry A. Gray,
                                               Clerk of U.S. District Court


                                            Renewal of Consent Judgment
